On the back of chancellor Mathews’s brief, are the following remarks, made by the court in giving its judgment on the case.
The property of the testator Lynch being directed to be sold for the benefit of his three sisters; although the will was not proved till after the war, owing to the calamitous situation of this country, and consequently could not be carried into execution, and that not through any laches of the executors; and Mr. Harleston, husband of one of the legatees in Mr. Lynch’s will, having died, prior to any tiling having been done hy the executors, and this court considering that to be done which was intended to be done, we must therefore consider the property which Mrs. Harleston was entitled to under her brother’s will, in the nature of a chose in action, and never having been reduced into possession by her husband, it survives to her, and she cannot be legally deprived of it: And although there are creditors in the case, we cannot divest her of her right for their benefit.. — .Therefore the bill must be dismissed with costs.